Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method for extracting information. The closest prior art, Fan (USPAP       2007/0009,159), shows a similar system, in which, acquiring a location template corresponding to a category of a target document image (Please note, paragraph 0016. As indicated a method of image matching a test image to a template image); determining key point locations on the target document image (Please note, paragraph 0016. As indicated extracting features from a test image where the extracted features are Harr-like features extracted from key points in the test image); generating a transformation matrix based on the key point locations on the target document image and key point locations on the location template; determining locations of information corresponding to the target document image, based on locations of information on the location template and the transformation matrix (Please note, paragraph 0016. As indicated transforming the test image according to matched extracted features, and providing match results); and extracting information at the locations of information corresponding to the target document image to obtain information in the target document image (Please note, paragraph 0034. As indicated the rotation and scaling of the local image content and extracted features are taken into account when extracting features invariant to geometrical transformations. To deal with scaling, multi-scale features are extracted with multiple block square sizes (ranging from 3 to 17) and the holistic matching process is left to select the best match). However, Fan fails to address: “for wherein the generating a transformation matrix based on the key point locations on the target document image and key point locations on the location template, comprises: generating a first transformation matrix from the key point locations on the target document image to the key point locations on the location template; and the determining locations of information corresponding to the target document image, based on locations of information on the location template and the transformation matrix, comprises: transforming the target document image based on the first transformation matrix to obtain a transformed document image and using the locations of information on the location template as locations of information on the transformed document image”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, June 4, 2022